Case 8:19-cv-01257-JFW-PJW Document 67-1 Filed 01/21/20 Page 1 of 11 Page ID #:549




                         EXHIBIT A
Case 8:19-cv-01257-JFW-PJW Document 67-1 Filed 01/21/20 Page 2 of 11 Page ID #:550




   1
   2
   3
   4
   5
   6
   7
   8
                             UNITED STATES DISTRICT COURT
   9
             CENTRAL DISTRICT OF CALIFORNIA, WESTERN DIVISION
  10
  11
  12   Bryce Abbink, individually and on            Case No. 8:19-cv-01257-JFW-PJWx
       behalf of all others similarly situated,
  13                                          [PROPOSED] STATEMENT OF
                                              DECISION GRANTING
  14                             Plaintiff,
                                              PLAINTIFF’S MOTION TO
  15                                          RECONSIDER ORDER GRANTING
       v.
                                              DEFENDANT EXPERIAN
  16
                                              INFORMATION SOLUTIONS, INC.’S
       Experian Information Solutions, Inc.,
  17                                          MOTION TO DISMISS
       an Ohio corporation, Lend Tech
  18   Loans, Inc., a California corporation,
                                              Date: February 3, 2020
       and Unified Document Services, LLC,
  19                                          Time: 1:30 p.m.
       a California Limited Liability
                                              Judge: Hon. John F. Walter
  20   Company,
                                              Courtroom: 7A
  21                                          Complaint filed: June 21, 2019
                                 Defendants.
  22                                          Pretrial Conf.: June 12, 2020
                                              Trial Date: June 23, 2020
  23
  24
  25
  26
  27
  28
       PROPOSED STATEMENT OF DECISION         -1-
       RE: MOTION TO RECONSIDER
Case 8:19-cv-01257-JFW-PJW Document 67-1 Filed 01/21/20 Page 3 of 11 Page ID #:551




   1         On June 21, 2019, Plaintiff Bryce Abbink (“Plaintiff” or “Abbink”) filed a
   2   complaint against Defendant Experian Information Solutions, Inc.’s (“Defendant” or
   3   “Experian”), Lend Tech Loans, Inc. (“Lend Tech”), and Unified Document Services,
   4   LLC (“UDS”) on behalf of himself and several alleged classes of similarly situated
   5   individuals claiming that the defendants violated the Fair Credit Reporting Act
   6   (“FCRA” or “Act”). On December 5, 2019, this Court entered an Order dismissing
   7   all counts alleged against Experian without leave to amend. (Dkt. 52.)
   8         On January 2, 2020, Plaintiff filed a Motion to Reconsider Order Granting
   9   Defendant Experian Information Solutions, Inc.’s Motion to Dismiss (“Motion”)
  10   arguing that the Court’s denial of leave to amend was committed in error. (Dkt. 61.)
  11   On January 13, 2020, Experian filed its Opposition. (Dkt. 62.) On January 17, 2020,
  12   Plaintiff filed a Reply. (Dkt. 65.) For the following reasons, the Court GRANTS the
  13   Motion.
  14   I.    Factual and Procedural Background
  15         Experian is one of the Country’s major credit bureaus, known as consumer
  16   reporting agencies (“CRAs”) under the FCRA. (Compl. ¶ 5.) Experian aggregates
  17   the data of millions of consumers worldwide and then sells that information to
  18   banks, credit card companies, and various other companies that have a permissible
  19   purpose under the statute. (Id. ¶ 5.)
  20         Lend Tech is a California corporation that claims to engage in the business of
  21   mortgage lending. (Compl. ¶ 24.) Lend Tech, however, does not possess any license
  22   that is registered on the National Multistate Licensing System (“NMLS”). (Id. ¶ 7.)
  23   Moreover, Lend Tech does not offer consumers any form of credit or insurance at
  24   all. (Id. ¶ 28.) Regardless, in or around January 2019, Lend Tech submitted a request
  25   to Experian to obtain Plaintiff’s consumer report. (Id. ¶ 26.) Lend Tech requested
  26   Plaintiff’s consumer report for the stated purported purpose of making a firm offer of
  27   credit. (Id. ¶ 48.) In making the request, Lend Tech provided inaccurate information,
  28
       PROPOSED STATEMENT OF DECISION          -2-
       RE: MOTION TO RECONSIDER
Case 8:19-cv-01257-JFW-PJW Document 67-1 Filed 01/21/20 Page 4 of 11 Page ID #:552




   1   including a nonworking telephone number and a business address that does not
   2   match the current address on its California business filing. (Id. ¶ 55.)
   3         On January 21, 2019, Experian sold Plaintiff’s consumer report to Lend Tech.
   4   (Compl. ¶ 27.) In doing so, Plaintiff alleges that Experian demonstrated a failure to
   5   implement reasonable procedures to prevent the furnishing of consumer reports for
   6   impermissible purposes. (Id. ¶ 29.) Plaintiff further alleges that Experian failed to
   7   make a reasonable effort to verify Lend Tech’s identity or the supposed “permissible
   8   purpose” that Lend Tech provided to obtain Plaintiff’s consumer report. (Id. ¶ 29.)
   9   Instead, Experian simply accepted Lend Tech’s blanket assertion that it had a
  10   permissible purpose for obtaining the consumer reports and sold Plaintiff’s report
  11   without an actual permissible purpose. (Id. ¶¶ 7, 29.) Experian also accepted Lend
  12   Tech’s stated address and telephone number, both of which are incorrect, and
  13   published both pieces of information on Plaintiff’s consumer report. (Id. ¶ 55.)
  14         Plaintiff claims that Lend Tech then sold information contained in Plaintiff’s
  15   consumer report to UDS. (Compl. ¶ 31.) Plaintiff also alleges that UDS used this
  16   information to target, via direct mailings, Plaintiff and the alleged class members for
  17   the purpose of soliciting them to purchase its “fee-based application assistance”
  18   service. (Id. ¶ 32.) For a substantial fee, UDS offers to complete documents on
  19   behalf of consumers to consolidate their federal student loans—paperwork that can
  20   be easily completed for free via the Dept. of Education. (Id. ¶ 32.) Yet, Plaintiff
  21   claims, UDS does not offer consumers any form of credit at all. (Id. ¶ 88.) The
  22   Department of Education even warns consumers not to fall prey the deceptive
  23   practices of companies like UDS. (Id. ¶¶ 32, 89.) Regardless, UDS used the personal
  24   information in Plaintiff’s consumer report that it obtained from Lend Tech (and
  25   originally from Experian) to target him. (Compl., Ex. A.) The mailer prominently
  26   featured Plaintiff’s total student loan debt, statements indicating that he may be
  27   eligible for consolidation of his student loans, and other misleading statements. (Id.)
  28
       PROPOSED STATEMENT OF DECISION        -3-
       RE: MOTION TO RECONSIDER
Case 8:19-cv-01257-JFW-PJW Document 67-1 Filed 01/21/20 Page 5 of 11 Page ID #:553




   1         On June 21, 2019, Plaintiff filed his Class Action Complaint challenging
   2   Experian’s sale of Plaintiff’s consumer report to Lend Tech absent any permissible
   3   purpose. (Dkt. 1, Compl. ¶ 2.) On August 14, 2019, Experian filed its Motion to
   4   Dismiss for failure to state a claim. (Dkt. 25.) Plaintiff filed his Response in
   5   Opposition to Experian’s Motion to Dismiss on August 26, 2019 (dkt. 34), and
   6   Experian filed its Reply on August 30, 2019 (dkt. 37).
   7         On December 5, 2019, the Court issued its Order Granting Experian’s Motion
   8   to Dismiss (“MTD Order”). (Dkt. 52.) Pertinent to this Motion, the Court held that
   9   Plaintiff could not allege a violation of Section 1681e(a), stating that:
  10         To allege a claim for a violation of Section 1681e, Section 1681e
  11         requires more from a credit reporting agency than merely obtaining a
  12         subscriber’s general promise to obey the law.” Pintos v. Pac.
  13         Creditors Ass’n, 605 F.3d 665 (9th Cir. 2010). However, “a plaintiff
  14         bringing a claim that a reporting agency violated the ‘reasonable
  15         procedures’ requirement of § 1681e must first show that the reporting
  16         agency released the report in violation of § 1681b.” Washington v.
  17         CSC Credit Servs. Inc., 199 F.3d 263, 267 (5th Cir. 2000); see also
  18         Perrill v. Equifax Info. Servs., LLC, 205 F. Supp. 3d 869, 878 (W.D.
  19         Tex. 2016); Baker v. Trans Union LLC, 2008 WL 4838714, at *5 (D.
  20         Ariz. Nov. 6, 2008). In this case, the Court has already concluded that
  21         Plaintiff failed to allege any facts demonstrating that Experian
  22         violated Section 1681b(c). Because Plaintiff failed to demonstrate that
  23         Experian released his consumer report in violation of Section
  24         1681b(c), Plaintiff cannot bring a claim based on Experian’s violation
  25         of the “reasonable procedures” requirement of Section 1681e.
  26   (MTD Order, pg. 4.) Based on this reasoning, the Court denied Plaintiff leave to
  27   amend with respect to his claim for a violation of Section 1681e, explaining that:
  28
       PROPOSED STATEMENT OF DECISION         -4-
       RE: MOTION TO RECONSIDER
Case 8:19-cv-01257-JFW-PJW Document 67-1 Filed 01/21/20 Page 6 of 11 Page ID #:554




   1         Although the Court recognizes that this Circuit has a liberal policy
   2         favoring amendments and that leave to amend should be freely
   3         granted, the Court is not required to grant leave to amend if the Court
   4         determines that permitting a plaintiff to amend would be an exercise
   5         in futility. See, e.g., Rutman Wine Co. v. E. & J. Gallo Winery, 829
   6         F.2d 729, 738 (9th Cir. 1987) (“Denial of leave to amend is not an
   7         abuse of discretion where the pleadings before the court demonstrate
   8         that further amendment would be futile.”). “Leave to amend may be
   9         denied if a court determines that allegation of other facts consistent
  10         with the challenged pleading could not possibly cure the deficiency.”
  11         Abagninin v. AMVAC Chemical Corp., 545 F.3d 733, 742 (9th Cir.
  12         2008) (quotations and citations omitted). In this case, Plaintiff has
  13         alleged facts that affirmatively demonstrate that Experian did not
  14         violate Section 1681b(c), and, thus, it would be impossible for
  15         Plaintiff to now allege contrary facts demonstrating that Experian
  16         violated Sections 1681b(c) and 1681e. Reddy v. Litton Industries, Inc.,
  17         912 F.2d 291, 296-97 (9th Cir. 1990) (affirming district court’s
  18         dismissal of claim without leave to amend and holding that
  19         “[a]lthough leave to amend should be liberally granted, the amended
  20         complaint may only allege other facts consistent with the challenged
  21         pleading”) (internal quotation omitted).
  22   (MTD Order, pg. 6, n.2.)
  23   II.   Legal Standard
  24         “Reconsideration is appropriate ‘if the district court (1) is presented with
  25   newly discovered evidence, (2) committed clear error or the initial decision was
  26   manifestly unjust, or (3) if there is an intervening change in controlling law,’ or,
  27   perhaps, in some other ‘highly unusual circumstances.’” Seven Arts Pictures PLC v.
  28
       PROPOSED STATEMENT OF DECISION        -5-
       RE: MOTION TO RECONSIDER
Case 8:19-cv-01257-JFW-PJW Document 67-1 Filed 01/21/20 Page 7 of 11 Page ID #:555




   1   Fireworks Entertainment, Inc., 244 Fed.Appx. 836, 838 (9th Cir. 2007) (quoting
   2   School Dist. No. 1J, Multnomah County, Oregon v. ACandS, Inc., 5 F.3d 1255, 1263
   3   (9th Cir. 1993)); see also L.R. 7-18.
   4   III.   Discussion
   5          A.    The Court’s Denial Of Leave To Amend Was Committed In Clear
   6                Error.
   7          “‘[A] manifest error of fact or law must be one ‘that is plain and indisputable,
   8   and that amounts to a complete disregard of the controlling law or the credible
   9   evidence in the record.” Teamsters Local 617 Pension and Welfare Funds v. Apollo
  10   Group, Inc., 282 F.R.D. 216, 231 (D. Az. 2012) (citing In re Wahlin, 2011 WL
  11   1063196, at *2 (Bankr.D.Idaho March 21, 2011)); see also Pacific Coast Federation
  12   of Fishermen’s Ass’n Locke, No. C 10–04790 CRB, 2011 WL 289927, at *2 (N.D.
  13   Cal. Jan. 27, 2011) (citing In re Oak Park Calabasas Condo. Ass'n, 302 B.R. 682,
  14   683 (Bankr.C.D.Cal.2003)) (“A decision is manifestly unjust if it contains an error
  15   that ‘is direct, obvious, and observable.’”). “The moving party must show more than
  16   a disagreement with the court's decision; the court should not grant a motion for
  17   reconsideration unless there is need to correct a clear error of law or prevent
  18   manifest injustice.” Ramsey v. Arizona, No. 05–3130–PHX–JAT, 2006 WL
  19   2711490, at *1 (D. Az. Sept. 21, 2006).
  20          In Pintos, the Ninth Circuit held that, “[a] credit reporting agency may be
  21   liable for its subscriber’s violation when the agency fails to comply with the
  22   statutory obligations imposed by 15 U.S.C. § 1681e.” Pintos v. Pacific Creditors
  23   Ass’n, 605 F.3d 665, 677 (9th Cir. 2010) (citing Guimond v. Trans Union Credit
  24   Info. Co., 45 F.3d 1329, 1333 (9th Cir.1995) (emphasis added). The Court in Pintos
  25   squarely addressed whether Experian could be liable in that case for a violation of
  26   Section 1681b committed by one of its subscribers, Pacific Creditors Association. Id.
  27   at 676-677 (“We next consider whether Experian is also liable for any violation of
  28
       PROPOSED STATEMENT OF DECISION          -6-
       RE: MOTION TO RECONSIDER
Case 8:19-cv-01257-JFW-PJW Document 67-1 Filed 01/21/20 Page 8 of 11 Page ID #:556




   1   the FCRA committed by PCA.”). Hence, a violation of Section 1681e can be
   2   premised on a subscriber’s violation of Section 1681b—the 1681b violation need not
   3   have been committed by the CRA.
   4         In light of Pintos, the Court will grant reconsideration only with respect to its
   5   denial of leave to amend. The Court’s denial of leave to amend was erroneously
   6   based upon the conclusion that to pursue a claim under 1681e, Plaintiff must also
   7   sufficiently allege that Experian first violated 1681b. The holding conflicts with
   8   clear and controlling precedent, which states that Plaintiff must only allege a
   9   violation of Section 1681b. It does not require Plaintiff to specifically allege that the
  10   CRA, Experian here, violated Section 1681b. Rather, Experian’s liability under
  11   Section 1681e can be premised on Lend Tech’s violation of Section 1681b. In his
  12   Complaint, Plaintiff clearly alleged that Lend Tech violated Section 1681b(f) by
  13   procuring Plaintiff’s consumer report absent any permissible purpose. (Compl. ¶¶ 3,
  14   10, 28, 71-81.) This is a violation for which Experian can be liable based upon its
  15   failure to comply with its duties under Section 1681e(a).
  16         Because this Court’s MTD Order is in direct conflict with Pintos, the Court
  17   hereby grants reconsideration with respect to its denial of leave to amend.
  18         B.     Plaintiff Has Established That He Can Allege Sufficient Facts To
  19                State A Claim For A Willful Violation Of Section 1681e(a).
  20         “Dismissal without leave to amend is improper ‘unless it is clear . . . that the
  21   complaint could not be saved by any amendment.’” Levine v. Safeguard Health
  22   Enterprises, Inc., 32 Fed.Appx. 276, 277 (9th Cir. 2002) (citation omitted). Here,
  23   Plaintiff has established that leave to amend will not be a futile exercise. Rather,
  24   Plaintiff can allege facts to demonstrate that Experian willfully violated Section
  25   1681e(a) by failing to implement reasonable procedures designed to limit the
  26   furnishing of reports for impermissible uses. Those facts include the following:
  27         First, Plaintiff has stated his intention to limit his proposed class to Colorado
  28
       PROPOSED STATEMENT OF DECISION         -7-
       RE: MOTION TO RECONSIDER
Case 8:19-cv-01257-JFW-PJW Document 67-1 Filed 01/21/20 Page 9 of 11 Page ID #:557




   1   consumers about whom Experian sold a consumer report to Lend Tech on January
   2   21, 2019. Therefore, Plaintiff’s class would likely be comprised as follows: “All
   3   Persons in the Colorado (1) about whom Experian provided a consumer report; (2) to
   4   Lend Tech; (3) on January 21, 2019.”
   5         Second, Plaintiff argues that he can allege in an amended pleading that
   6   Experian failed to verify that Lend Tech possessed any license to conduct any
   7   mortgage related activities in the State of Colorado and that this failure directly
   8   violates Experian’s own policies and procedures. Plaintiff also argues he can allege
   9   that Lend Tech’s designated mortgage broker(s) similarly failed to possess any
  10   license whatsoever to conduct mortgage related activities in the State of Colorado. In
  11   Colorado, it is unlawful to operate as a real estate broker without first obtaining a
  12   license. See COLO. REV. STAT. § 12-10-202; see also Shotkoski v. Denver Investment
  13   Group, Inc., 134 P.3d 513, 515 (Colo. App. 1986). Additionally, Plaintiff can allege
  14   that Lend Tech is not registered to conduct business in the State of Colorado.
  15         Third, Plaintiff claims he can allege that Experian’s policies and procedures
  16   amount to a “set it and forget it” process. Specifically, Plaintiff claims he can allege
  17   that Experian conducted a flawed review of Lend Tech beginning in or around June
  18   2017. Plaintiff claims he can allege in an amendment that this review was limited to
  19   only Lend Tech’s ability to conduct business in the State of California. (Mot. to
  20   Recon. at 11.) Plaintiff also claims he can allege that Experian, aware of issues and
  21   red flags stemming from this review, chose instead to advise Lend Tech as to how it
  22   could circumvent Experian’s system so as to obtain the desired reports—advice that
  23   included coaching Lend Tech as to the requirements of a firm offer of credit mailer
  24   so as to pass internal muster.
  25         Fourth, Plaintiff argues he can allege that following its flawed review,
  26   Experian granted Lend Tech unrestricted access to its iScreen Product, which is the
  27   system that allowed Lend Tech to request and receive consumer reports with
  28
       PROPOSED STATEMENT OF DECISION         -8-
       RE: MOTION TO RECONSIDER
Case 8:19-cv-01257-JFW-PJW Document 67-1 Filed 01/21/20 Page 10 of 11 Page ID
                                  #:558



 1   reckless abandon, permitting Lend Tech to access consumer reports outside its
 2   review. (Mot. to Recon. at 12.)
 3         Fifth, Plaintiff also claims he can allege that after Experian’s initial review, it
 4   never conducted any follow up review to verify that Lend Tech continued to possess
 5   a permissible purpose to pull reports from its iScreen Product—regardless of the fact
 6   that Lend Tech was pulling reports outside of the scope of Experian’s review.
 7         Sixth, Plaintiff can also allege that Lend Tech’s requests for consumer reports
 8   were contrary to its stated permissible purpose—mortgage lending. Here, Lend Tech
 9   requested only the following attributes: (1) # of open student loans, (2) # of student
10   loans opened within 12 months, and (3) aggregate balance of student loans that was
11   higher than 25,000. None of these attributes could have enabled Lend Tech to make
12   firm offers of credit to refinance a home loan.
13         Taking these allegations in a light most favorable to Abbink, he could state a
14   claim against Experian for a violation of Section 1681e(a). If ultimately proven true,
15   such facts could plausibly show that Experian either knew or should have known that
16   Lend Tech was not actually making firm offers of credit to Plaintiff or the proposed
17   class. In this case, Lend Tech possessed no legal ability to even solicit Plaintiff or
18   other Colorado consumers to refinance their home loans. Because Plaintiff can allege
19   facts sufficient to state a willful violation, the Court finds that Plaintiff should be
20   granted leave to amend his complaint.
21         C.     Experian’s Request For Attorneys’ Fees And Costs Is Denied.
22         L.R. 83-7 permits “the imposition of costs and attorneys’ fees to opposing
23   counsel, if the Court finds that the conduct rises to the level of bad faith and/or a
24   willful disobedience of a court order.” See L.R. 83-7(b). The “bad faith requirement
25   sets a high threshold.” Medversant Technologies, L.L.C. v. Morrisey Associates, Inc.,
26   Case No. CV 09-05031 MMM (FFMx), 2011 WL 13124039, at n.45 (C.D. Cal. Mar.
27   11, 2011) (quoting Mendez v. County of San Bernardino, 540 F.3d 1109, 1132 (9th
28
     PROPOSED STATEMENT OF DECISION          -9-
     RE: MOTION TO RECONSIDER
Case 8:19-cv-01257-JFW-PJW Document 67-1 Filed 01/21/20 Page 11 of 11 Page ID
                                  #:559



 1   Cir. 2008)). “‘Bad faith,’ here means that the attorney knowingly or recklessly
 2   pursued a frivolous claim, or engaged in litigation tactics that needlessly obstructed
 3   the litigation of non-frivolous claims.” Black v. Del Webb Communities, Inc., No.
 4   CV 05-8743 SJO (JWJx), 2007 WL 9752092, at *1 (C.D. Cal. Mar. 27, 2007).
 5   However, the Ninth Circuit has cautioned that “sanctions should be reserved for the
 6   ‘rare and exceptional case where the action is clearly frivolous, legally unreasonable
 7   or without legal foundation, or brought for an improper purpose.’” Primus
 8   Automotive Financial Services, Inc. v. Batarse, 115 F.3d 644, 649 (9th Cir. 1997).
 9         In this case, there is no basis for awarding Experian its attorneys’ fees and
10   costs. Plaintiff complied with L.R. 7-18 and did not repeat any argument that could
11   have been raised in his opposition to its motion to dismiss. Rather, Experian
12   improperly raised this argument in its reply in support of its motion to dismiss,
13   which is improper. Additionally, Plaintiff’s reliance upon Pintos is separate from his
14   reliance on Pintos in opposition to Experian’s motion to dismiss. Indeed, Experian is
15   unable to point to anywhere that Plaintiff cites to the same holding of Pintos that he
16   relies upon for reconsideration. Moreover, Experian has failed to articulate any bad
17   faith on the part of Plaintiff. Rather, Plaintiff sought reconsideration with respect to
18   one, limited issue.
19         Accordingly, Experian’s request for attorneys’ fees and costs is meritless and
20   is therefore DENIED.
21   IV.   Conclusion
22         For the foregoing reasons, the Court GRANTS Plaintiff’s Motion to
23   Reconsider this Court’s Order Granting Experian’s Motion to Dismiss. Plaintiff shall
24   file an amended pleading within fourteen (14) days of this Order.
25
26   Dated:
27                                           Hon. John F. Walter
                                             U.S. Dist. Court Judge
28
     PROPOSED STATEMENT OF DECISION        - 10 -
     RE: MOTION TO RECONSIDER
